NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 29 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

JOSE FRANCISCO CANAS,                            No. 09-73282

               Petitioner,                       Agency No. A072-968-927

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Jose Francisco Canas, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for abuse of discretion the denial of a continuance. Cui


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Mukasey, 538 F.3d 1289, 1290 (9th Cir. 2008). We deny in part and dismiss in

part the petition for review.

      The IJ did not abuse her discretion by not continuing proceedings where

Canas failed to show good cause. See 8 C.F.R. § 1003.29 (an IJ may grant a

continuance for good cause shown).

      We lack jurisdiction to consider Canas’ contention that the IJ did not notify

him of the consequences for failing to comply with the biometric requirements

because he failed to raise that issue before the agency. See Barron v. Ashcroft, 358

F.3d 674, 678 (9th Cir. 2004) (this court lacks jurisdiction to review contentions

not raised before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    09-73282